DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claims 1-4, 6-9, 11-15, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, lines 14 and 15 of claim 1 recite the limitation "wherein the first cable includes not three conductive lines but two conductive lines", however, it is unclear as to whether the limitation allows the cable to include conductive lines in addition to two conductive lines, such as four conductive lines, or five conductive lines, or whether the limitation requires the first cable to have only two conductive lines. For the purpose of this office action, the limitation will be treated as if it requires the first cable to include only two conductive lines. Similarly, lines 10 and 11 of claim 19 recite "wherein the respective single output cable includes not three conductive lines but two conductive lines", however, it is unclear as to whether the limitation allows the respective single output cable to include conductive lines in addition to two conductive lines, such as four conductive lines, or five conductive lines, or whether the limitation requires the first cable to have only two conductive lines. For the purpose of this office action, the limitation will be treated as if it requires the first cable to include only two conductive lines. Dependent claims 2-4, 6-9, 11-15, and 20 are rejected due to their dependence on claims 1 and 19, respectively.
Claims 1-4, 6-9, 11-15, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, lines 30-32 of claim 1, and lines 26-28 of claim 19, recite the limitation "wherein a conductive area of the second conductive layer on which the floating ground is formed is greater than a conductive area of the first conductive area and a conductive area of the third conductive area", however, it is unclear if the limitation requires the conductive areas claimed to encompass the entire conductive areas of each respective layer, or whether the limitation only requires an area or portion of the conductive areas/layers of each of the respective conductive layers. Dependent claims 2-4, 6-9, 11-15, and 20 are rejected due to their dependence on claims 1 and 19, respectively.
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is unclear if the limitation "a third conductive layer among the plurality of conductive layers" refers to the third conductive layer recited in claim 1, or is in addition to the third conductive layer recited in claim 1. Dependent claim 12 is rejected due to its dependence on claim 11. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim from which claim 13 depends is unclear due to the cancellation of claim 10. For the purpose of this office action, claim 13 will be treated as if it is dependent on independent claim 1.
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 13 is dependent on a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitations "the converter and the inverter" in line 13, "the first conductive area" in line 27 and "the third conductive area" in line 28.  There is insufficient antecedent basis for these limitations in the claim. Dependent claim 20 is rejected due to its dependence on claim 19.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-8, 11, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2015/0103496) in view of Nam et al. (US 2015/0214889) further in view of Liu et al. (US 2016/0308488); or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2015/0103496) in view of Nam et al. (US 2015/0214889) in view of Liu et al. (US 2016/0308488) and further in view of Langley et al. (US 2018/0234642).
	Regarding claim 1, Anderson discloses a photovoltaic module comprising: a photovoltaic solar cell module ([0027]): a junction box disposed on a back surface of the photovoltaic solar cell module and configured to convert a DC power from the photovoltaic solar cell module into an AC power ([0028]); and a first cable electrically connected to the junction box and configured to output the AC power from the junction box ([0029]); wherein the junction box includes: an insulating case comprising an insulating material, and disposed on the back surface of the photovoltaic solar cell module ([0032] L3 - plastic), and a circuit board within the insulating case ([0041]), on which an inverter is mounted ([0041]; note: the limitation "on which a converter and an inverter are mounted" does not require direct physical contact or the absence of intermediate components), the inverter being configured to convert the DC power from the converter into the AC power ([0040]), wherein the first cable includes two conductive lines, and the two conductive lines include first and second conductive lines for outputting the AC power output from the circuit board to an outside ([0029] L4), the first cable not a grounding line ([0029] does not disclose one of the two wires is a grounding line; [0036] discloses a ground connection).
	Anderson does not explicitly disclose a converter is mounted on the circuit board, the converter being configured to convert a level of the DC power from the photovoltaic solar cell module.
	Nam discloses a photovoltaic module and further discloses a converter and inverter mounted on a circuit board, the converter being configured to convert a level of the DC power from the photovoltaic solar cell module ([0130]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a converter, as disclosed by Nam, on the circuit board of Anderson, because as taught by Nam, the converter is required to stably convert direct current into alternating current ([0130]). Additionally, as evidenced by Nam ([0130]), the configuration in which a converter and inverter are mounted on a circuit board is a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when employing the configuration in modified Anderson based on the teaching of Nam.
	While modified Anderson does disclose the converter and the inverter are electrically connected to a floating ground (Anderson - [0036]; Nam - [0130]); modified Anderson does not explicitly disclose the circuit board includes a plurality of conductive layers separated from each other, wherein the converter and the inverter are connected to a first conductive layer among the plurality of conductive layers, wherein the converter and the inverter are electrically connected to the floating ground formed on a second conductive layer among the plurality of conductive layers, the second conductive layer being separated from the first conductive layer, wherein a third conductive layer is disposed between the first conductive layer and the second conductive layer, and a plurality of conductive lines are formed on the third conductive layer, and a conductive area of the second conductive layer on which the floating ground is formed is greater than a conductive area of the first conductive layer and a conductive area of the third conductive layer.
	Liu discloses a photovoltaic system and further discloses a circuit board including a plurality of conductive layers separated from each other (Fig. 60), a floating ground formed on a second conductive layer among the plurality of conductive layers (ground layer in Fig. 60), the second conductive layer being separated from the first conductive layer (shown in Fig. 60), wherein a third conductive layer is disposed between the first conductive layer and the second conductive layer (Fig. 60 - control power and power circuit layer), a plurality of conductive lines are formed on the third conductive layer (Fig. 60 - the control power and power circuit layer necessarily contains a plurality of conductive lines), a conductive area of the second conductive layer on which the floating ground is formed is greater than a conductive area of the first conductive layer and a conductive area of the third conductive layer (the term "conductive area" does not delineate or specify the portion of the respective conductive layer; any conductive area or portion of the respective conductive layer satisfies the limitation "a conductive area"; the second conductive layer necessarily contains a conductive area or portion which is greater than a conductive area or portion of the first and third conductive layers, respectively, because the size or boundaries of the conductive areas are not specified in the claim). The claim does not recite boundaries of the recited "areas", and such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	In the alternative, if the claimed "conductive area" is interpreted to require the entire area of the respective conductive layer, Langley discloses a multilayer circuit board with a thermally conductive ground plane serving a distinct and separate electrical function for the PCB, but represents a volume of thermally conductive material that may be reconfigured to also serve as a heat sink to dissipate heat generated by the IC chip. Langley further discloses that other components of the core layers that are configured to provide distinct functions for the detector may also be reconfigured to also serve as heat sinks for heat generating components ([0039]). Langley further discloses the thermally conductive member is configured as an electromagnetic interference (EMI) shield (claim 13; [0039]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the conductive area of the second conductive layer on which the floating ground is formed such that it is greater than a conductive area of the first conductive layer and a conductive area of the third conductive layer, because as taught by Langley, the thermally conductive ground plane can serve as an electromagnetic interference (EMI) shield and/or heat sink (claim 13; [0039]). One of ordinary skill would have found it obvious to increase the area of the EMI shield and/or heat sink in order to achieve the desired electrical or thermal characteristic of the device.  
	Modified Anderson discloses the converter and the inverter electrically connected to the floating ground formed on a second conductive layer among the plurality of conductive layers (Liu - ground layer in Fig. 60; Nam - [0130]).
	The limitations "to convert a DC power from the photovoltaic solar modules into an AC power", "for outputting the AC power" and "a control signal flows through a first conductive line of the plurality of conductive lines" are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 3, modified Anderson discloses all the claim limitations as set forth above.  Modified Anderson further discloses a connector connected to an end of the first cable for connection to an adjacent solar module or the outside (Anderson - 140 [0026]).
	Regarding claim 4, modified Anderson discloses all the claim limitations as set forth above.  
	Modified Anderson does not explicitly disclose the insulating case comprises a first insulating case for accommodating the circuit board, and a second insulating case formed on the first case and covering the circuit board.
	Nam discloses a photovoltaic module and further discloses the insulating case comprises a first insulating case for accommodating the circuit board (59 - [0104]); and a second insulating case formed on the first case and covering the circuit board (49 - [0103], [0112] L7-11; note: the term "covering" does not require direct physical contact or the absence of intermediate components).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed form the insulating case of modified Anderson in the manner disclosed by Nam because the insulating case is a known component in the art used for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using an insulating case, such as the one disclosed in Nam, as the insulating case in modified Anderson.
	Regarding claim 6, modified Anderson discloses all the claim limitations as set forth above.  Modified Anderson further discloses an insulating member not disposed between the first insulating case and the circuit board (Nam - [0038] - sealing layer 14a).
	Regarding claim 7, modified Anderson discloses all the claim limitations as set forth above.  Modified Anderson further discloses the junction box includes an insulating member disposed between the first insulating case and the circuit board (Nam - [0105] - potting member 372).
	Regarding claim 8, modified Anderson discloses all the claim limitations as set forth above.  
	Modified Anderson does not explicitly disclose a coating layer formed on a back surface of the circuit board.
Nam discloses a photovoltaic module and further discloses a coating layer formed on a back surface of the circuit board ([0147] - potting member 372; note: the term "back surface" is dependent on the spatial orientation of the module).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a coating layer, as disclosed by Nam, on the back surface of the circuit board in modified Anderson, because, as evidenced by Nam, the use of a coating layer on the back surface of a circuit board in a photovoltaic module amounts to the use a known component in the art for its intended purpose to achieve an expected result.
Regarding claim 11, modified Anderson discloses all the claim limitations as set forth above.  Modified Anderson further discloses a controller, the controller being mounted on the circuit board (Nam - [0135]).
The recitation "for controlling the converter and the inverter, and wherein the control signal from the controller flows through the third conductive layer among the plurality of conductive layers" is directed to the manner in which the apparatus is to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 13, modified Anderson discloses all the claim limitations as set forth above.  
While modified Anderson does not explicitly disclose a conductive area of the second conductive layer on which the floating ground is formed is greater than conductive areas of the other conductive layers; the claim does not recite boundaries of the recited "areas", and such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 14, modified Anderson discloses all the claim limitations as set forth above.  
Modified Anderson does not explicitly disclose a first filter unit for reducing interference, the first filter unit being disposed at an output terminal of the inverter on the circuit board.
Nam discloses a photovoltaic module and further discloses a first filter unit disposed at an output terminal of the inverter on the circuit board (Nam - [0158]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a filter, as disclosed by Nam, in the module of modified Anderson, because the use of filter at the output terminal of an inverter amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
 The recitation "for reducing interference" is directed to the manner in which the apparatus is to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 15, modified Anderson discloses all the claim limitations as set forth above.  
While modified Anderson does disclose second filters (Nam - 359b and 560) and various other components (Nam - [0135], [0153]); and that positions, connection relationships and the like of the current sensors, capacitors, converters, and inverters may be changed in various ways (Nam - [0135]); modified Anderson does not explicitly disclose the second filter unit being disposed at an input terminal of the converter.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the filter disclosed in modified Anderson at an input terminal of the converter because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
The recitation "for reducing interference" is directed to the manner in which the apparatus is to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 19, Anderson discloses a photovoltaic system comprising: a plurality of photovoltaic solar cell modules ([0027]): a plurality of junction boxes to convert a DC power from respective photovoltaic solar cell modules into an AC power ([0028]); a plurality of single output cables electrically connected to respective junction boxes of the plurality of junction boxes, and including first and second conductive lines for outputting the AC power ([0029] L4), the respective single output cable not including a grounding line ([0029] does not disclose one of the two wires is a grounding line; [0036] discloses a ground connection).
	Anderson does not explicitly disclose a plurality of trunk cables connected to respective single output cables of the plurality of single output cables for outputting the AC power.
	Nam discloses a photovoltaic module and further discloses a plurality of trunk cables connected to respective single output cables of the plurality of single output cables for outputting the AC power ([0196]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include trunk cables, as disclosed by Nam, connected to the single output cables of Anderson, because the use of trunk cables attached to output cables amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when employing trunk cables in the system of Anderson based on the teaching of Nam.  
	While modified Anderson does disclose a ground connection including PCB connections (Anderson - [0036]), and further discloses a circuit board on which an inverter is mounted ([0041]; note: the limitation "mounted on" does not require direct physical contact or the absence of intermediate components), modified Anderson does not explicitly disclose the converter is mounted on a circuit board.
	Nam discloses a photovoltaic module and further discloses a converter and inverter mounted on a circuit board, the converter being configured to convert a level of the DC power from the photovoltaic solar cell module ([0130]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a converter, as disclosed by Nam, on the circuit board of Anderson, because as taught by Nam, the converter is required to stably convert direct current into alternating current ([0130]). Additionally, as evidenced by Nam ([0130]), the configuration in which a converter and inverter are mounted on a circuit board is a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when employing the configuration in modified Anderson based on the teaching of Nam.
	While modified Anderson does disclose the converter and the inverter are electrically connected to a floating ground (Anderson - [0036]; Nam - [0130]); modified Anderson does not explicitly disclose the circuit board includes a plurality of conductive layers separated from each other, wherein the converter and the inverter are connected to a first conductive layer among the plurality of conductive layers, wherein the converter and the inverter are electrically connected to the floating ground formed on a second conductive layer among the plurality of conductive layers, the second conductive layer being separated from the first conductive layer, wherein a third conductive layer is disposed between the first conductive layer and the second conductive layer, and a plurality of conductive lines are formed on the third conductive layer, and a conductive area of the second conductive layer on which the floating ground is formed is greater than a conductive area of the first conductive layer and a conductive area of the third conductive layer.
	Liu discloses a photovoltaic system and further discloses a circuit board including a plurality of conductive layers separated from each other (Fig. 60), a floating ground formed on a second conductive layer among the plurality of conductive layers (ground layer in Fig. 60), the second conductive layer being separated from the first conductive layer (shown in Fig. 60), wherein a third conductive layer is disposed between the first conductive layer and the second conductive layer (Fig. 60 - control power and power circuit layer), a plurality of conductive lines are formed on the third conductive layer (Fig. 60 - the control power and power circuit layer necessarily contains a plurality of conductive lines), a conductive area of the second conductive layer on which the floating ground is formed is greater than a conductive area of the first conductive layer and a conductive area of the third conductive layer (the term "conductive area" does not delineate or specify the portion of the respective conductive layer; any conductive area or portion of the respective conductive layer satisfies the limitation "a conductive area"; the second conductive layer necessarily contains a conductive area or portion which is greater than a conductive area or portion of the first and third conductive layers, respectively, because the size or boundaries of the conductive areas are not specified in the claim). The claim does not recite boundaries of the recited "areas", and such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	In the alternative, if the claimed "conductive area" is interpreted to require the entire area of the respective conductive layer, Langley discloses a multilayer circuit board with a thermally conductive ground plane serving a distinct and separate electrical function for the PCB, but represents a volume of thermally conductive material that may be reconfigured to also serve as a heat sink to dissipate heat generated by the IC chip. Langley further discloses that other components of the core layers that are configured to provide distinct functions for the detector may also be reconfigured to also serve as heat sinks for heat generating components ([0039]). Langley further discloses the thermally conductive member is configured as an electromagnetic interference (EMI) shield (claim 13; [0039]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the conductive area of the second conductive layer on which the floating ground is formed such that it is greater than a conductive area of the first conductive layer and a conductive area of the third conductive layer, because as taught by Langley, the thermally conductive ground plane can serve as an electromagnetic interference (EMI) shield and/or heat sink (claim 13; [0039]). One of ordinary skill would have found it obvious to increase the area of the EMI shield and/or heat sink in order to achieve the desired electrical or thermal characteristic of the device.  
	Modified Anderson discloses the converter and the inverter electrically connected to the floating ground formed on a second conductive layer among the plurality of conductive layers (Liu - ground layer in Fig. 60; Nam - [0130]).
	The limitations "to convert a DC power from respective photovoltaic solar modules into an AC power", "for outputting the AC power" and "a control signal flows through a first conductive line of the plurality of conductive lines" are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
 	Regarding claim 20, modified Anderson discloses all the claim limitations as set forth above.  Modified Anderson further discloses each trunk cable of the plurality of trunk cables comprises: a cable through which an AC power input from an adjacent first solar cell module flows (Nam - [0199]); an interface unit including a first connecter connected to a connector of a single output cable through which an AC power from a junction box flows (Nam - [0199]; 90c), and a second connector for outputting the AC power from the junction box to an adjacent second solar module (Nam - [0199]; 902), wherein the AC power of the cable from an end of the cable is input to the interface unit (Nam - [0199]; end of cable upstream of 90c); and a third connector connected to another end of the cable (Nam - [0199]; 904; note: the term "connected" does not require direct physical contact or the absence of intermediate components), wherein the cable includes third and fourth conductive lines for outputting the AC power to the interface unit, the cable not including a grounding line (Nam - [0199] L3-4; [0199] does not disclose a grounding line).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2015/0103496) in view of Nam et al. (US 2015/0214889) further in view of Liu et al. (US 2016/0308488); or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2015/0103496) in view of Nam et al. (US 2015/0214889) in view of Liu et al. (US 2016/0308488) and further in view of Langley et al. (US 2018/0234642) as applied to claim 1 above, and further in view of Sasaoka et al. (US 6,462,265).
	Regarding claim 2, modified Anderson discloses all the claim limitations as set forth above.  
	While modified Anderson does disclose the insulating case is made of various materials including plastic, or combinations of materials (Anderson - [0032]), modified Anderson does not explicitly disclose the insulating case is made of resin, the resin including at least one of polycarbonate, polyethylene, polyethylene ether, and polystyrene.
	Sasaoka discloses a photovoltaic module and further discloses a terminal lead-out box main body formed by polycarbonate resin (C30/L1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the insulating case of modified Anderson with polycarbonate resin, as disclosed by Sasaoka, because the use of polycarbonate resin for an insulating case in a solar module amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2015/0103496) in view of Nam et al. (US 2015/0214889) further in view of Liu et al. (US 2016/0308488); or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2015/0103496) in view of Nam et al. (US 2015/0214889) in view of Liu et al. (US 2016/0308488) and further in view of Langley et al. (US 2018/0234642) as applied to claim 1 above, and further in view of Browder (US 7,824,191).
Regarding claim 9, modified Anderson discloses all the claim limitations as set forth above.  
While modified Anderson does disclose a connector for supplying the AC power from the first cable to an external load (Anderson - [0030]); modified Anderson does not explicitly disclose the connector is a plug including first and second protrusion portions corresponding to the first and second conductive lines of the first cable, respectively.
Browder discloses a photovoltaic module and further discloses a plug for supplying AC power, wherein the plug includes first and second protrusion portions corresponding to the first and second conductive lines, respectively (C8/L65-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the connector of modified Anderson such that it includes first and second protrusion portions corresponding to first and second conductive lines, as disclosed by Browder, because the use of a connector (plug) with protrusion portions amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2015/0103496) in view of Nam et al. (US 2015/0214889) further in view of Liu et al. (US 2016/0308488); or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2015/0103496) in view of Nam et al. (US 2015/0214889) in view of Liu et al. (US 2016/0308488) further in view of Langley et al. (US 2018/0234642) as applied to claim 11 above, and further in view of Wu et al. ("Overview of Power Integrity Solutions on Package and PCB: Decoupling and EBG Isolation").
Regarding claim 12, modified Anderson discloses all the claim limitations as set forth above.
While modified Anderson does disclose the circuit pattern is comprised of wirings and various alterations including a plurality of circuit boards connected to one another via other circuit boards, connectors and the like (Nam - [0121], [0122]), and further discloses a multilayer circuit board (Liu - Fig. 60); modified Anderson does not explicitly disclose the circuit pattern includes a fourth conductive layer among the plurality of conductive layers, the fourth conductive layer being disposed between the first conductive layer and the third conductive layer.  
Wu discloses a circuit pattern including a fourth conductive layer among the plurality of conductive layer, the fourth conductive layer being disposed between the first conductive layer and the third conductive layer (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a fourth conductive layer, as disclosed by Wu, between the first and third conductive layers of modified Anderson, because, as evidenced by Wu, the inclusion of a fourth conductive layer amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when including a fourth conductive layer in the circuit pattern of modified Anderson based on the teaching of Wu. Additionally, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
The recitation "wherein the DC power or the AC power flows through the fourth conductive layer among the plurality of conductive layers" is directed to the manner in which the apparatus is to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that paragraph [0199] of Nam discusses that the AC output cable 38 may include three conducting wires having a three-phase voltage (current) and each trunk cable may include three conducting wires having a three-phase voltage. In response to applicant's argument, Anderson is relied upon to teach the first and second conductive lines claimed.
With regard to applicant’s remaining arguments with respect to claims 1-4, 6-9, 11-15, and 19-20, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726